     Case: 4:19-cr-00977-SRC-PLC Doc. #: 2 Filed: 11/21/19 Page: 1 of 3 PageID #: 6



                               UNITED STATES DISTRICT COURT SUPPRESSED
                                EASTERN DISTRICT OF MISSOURI    -       NOV 21 2019
                                                                               .···
                                      EASTERN DIVISION                 U.S. 01sm1cr COURT
                                                                     EASTERN 01srR1cr OF MO
                                                                                                 ST.LOUIS


 UNITED STATES OF AMERICA,                             )
                                                       )
 Plaintiff,                                            )
                                                       )
 v.                                                    ) No.
                                                                     4:19CR00977 SRC/PLC
                                                       )
 GARY W. SAPPINGTON,                                   )
                                                       )
 Defendant.                                            )



                                            INDICTMENT

                                               COUNT I


The Grand Jury charges that:

At all times pertinent to the chargesjn this Indictment:

1.       Federal law defmed the term:

(a)    "minor" to mean any person under the age of eighteen years (18 U.S.C. § 2256(a));

(b)     "sexually explicit conduct" to mean actual or simulated

         (i) sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-anal,

         whether between persons of the same or opposite sex,

         (ii) bestiality,

         (iii) masturbation,

         (iv) sadistic or masochistic abuse, or

         (v) lascivious exhibition of the anus, genitals or pubic area of any person
                                                   I

         (18 U.S.C. § 2256(2)(A)); and
     Case: 4:19-cr-00977-SRC-PLC Doc. #: 2 Filed: 11/21/19 Page: 2 of 3 PageID #: 7


(c) "computer" to mean an electronic, magnetic, optical, electrochemical or other high speed data

processing device performing logical, arithmetic or storage functions, including any data storage

facility or communications facility directly related to or operating in conjunction with such

device. (18 U.S.C. § 2256(6)).

(d)      "child pornography" to mean any visual depiction, including any photograph, film, video,

picture, or computer or computer-generated image or picture, whether made or produced by

electronic, mechanical, or other means, of sexually explicit conduct, where--

         (A) the production of such visual depiction involves the use of a minor engaging in

         sexually explicit conduct; or
I            '

I        (C) such visual depiction has been created, adapted, or modified to appear that an

         identifiable minor is engaging in sexually explicit conduct. (18 U.S.C. § 2256(8)).
I
J        The "Internet" was, and is, a computer communications network using interstate and
 I
loreign lines to transmit data streams, including data streams used to store, transfer and receive

~aphic files.
3.       On or about April 18, 2019, in the Eastern District of Missouri, and elsewhere,



                                    GARY W. SAPPINGTON,

the defendant herein, did knowingly solicit, through the mail or using any means or facility of

and in and affecting interstate and foreign commerce, by any means, including by computer,

any material in a manner that reflected the belief and was intended to cause another to believe

that the material solicited contains a visual depiction of an actual minor engaging in sexually

explicit conduct, to wit the defendant used an internet-based social media application to solicit

E.B., a minor, to send him a visual depiction of E.B. engaging in masturbation and lascivious

exhibition of her genitals and public area.       \
  Case: 4:19-cr-00977-SRC-PLC Doc. #: 2 Filed: 11/21/19 Page: 3 of 3 PageID #: 8




       In violation of 18 United States Code Section 2252A(a)(3)(B)(ii).



                                            A TRUE BILL.


                                            FOREPERSON



JEFFREY B. JENSEN
United States Attorney



IlLLIAN S. ANDERSON, #53918MO
Assistant United States Attorney
